DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 and 17-24 of copending Application No. 14/372324. Although the claims at issue are not identical, they are not patentably distinct 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, 19, 21 and 23 of copending Application No. 14/372374. Although the claims at issue are not identical, they are not patentably distinct from each other and thus are fully encompassed by the claimed limitations of ‘374 specifically with respect to claim 8.  ‘374 teaches each internal cooking temperature value (X) for the food stored in memory of the apparatus at claims 2 and 3.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9-15 of copending Application No. 16580686. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus are fully encompassed by the claimed limitations of ‘686.  With respect to Independent claim 16, though drawn to an apparatus, ‘686 claims a same apparatus at claims 12-15.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because Independent claim 16 is not directed to a single statutory invention and instead “embraces or overlaps two different statutory classes of invention" and thus the claim is directed to neither a "process" nor a "machine" (See MPEP 2173.05 (II)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 is indefinite due to the phrase “preferably”, as it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).
Claim 16 is due to an Independent claim claiming both an apparatus and a method.  Where the single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. See MPEP 2173.05(p).

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 16 is directed to the statutory class of an apparatus however refer in dependent form to method claims which are a separate defined statutory class and thus are rejected as the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 16: “means for measuring,” “means for calculating,” “means for indicating;”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3, 5, 8 and 13-16 is rejected under 35 U.S.C. 102(b) as being anticipated by Pujol et al. (20090324785).
Pujol teaches with respect to claim 2 a method for implementing an apparatus for cooking a food item, such as a meat grill (par. 0151; veal), comprising at least one heating plate (par. 0096), for cooking the food by contact, a storage in memory of different internal cooking temperatures of the food to deliver the food with an internal cooking of the food to a greater or lesser degree as then desired by a user with an internal cooking as desired (par. 0045), the following steps are carried out: said placing in contact of this food with the heating plate or plates (par. 0044), a calculation by the apparatus of the cooking time of the food as a function of at least one of the selected internal temperatures desired by the user (par. 0139; preference of user), and said indication to the user of the information indicating to him or her that the cooking has been achieved (par. 0140).

With respect to claim 8 a linear correlation calculation method (par. 0142-0143), i.e.1:1, the apparatus operating and before the food is in contact with the heating plate or plates (par. 0125) it measures the temperature of at least one of the heating plates and, when a predetermined preheating temperature is reached (par. 0125; set to optimal level), addresses to the user the information indicating same to him or her (par. 0077, 0139), with respect to claim 7, when the food is in contact with the heating plate or plates, it performs claim 9, during said operation of the apparatus, the food is positioned between a plurality of said heating plates (par. 0082; clamshell). 
With respect to claim 13, selection of the category of the food to be cooked (par. 0142), claim 14, the cooking temperature for the food and the preheating temperature are a function of said selection made (par 0139, 0141) and claim 15 after having positioned the food in contact with the plate or plates, the thickness of the food is measured and, as a function of this measurement, the cooking of the food is triggered or not by the calculation of the cooking time (par. 0135-0136).
Pujol et al. teach with respect to claim 16, a cooking apparatus where claim 16 is taken as an Independent apparatus claim since a claim cannot claim both a method and apparatus, comprising at least one heating plate or cooking a food by contact (par. 0096), and to deliver to a user the food with an internal cooking as desired a memory (par. 0141-0143) storing different internal cooking temperatures of the food (par. 0141-0143), means for measuring the thickness  of the food then positioned in contact with the heating plate or plates (par. 0071-0074), means for calculating at least one cooking time for the duly positioned food, as a function of the internal cooking temperatures out of those stored in memory (par. 0071-0074) and of the thickness of the food (par. 0078-0079) and means for indication to the user, by the apparatus, of information at the end of said calculated .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pujol et al. (20090324785).
With respect to claim 4, though Pujol teaches each internal cooking temperature value of the food stored in memory of the apparatus (par. 0140-0142), Pujol is silent to teaching storing such before the first operational use of the apparatus.  Though silent to such Pujol specifically teaches memory means and programming such and thus it would have been obvious to one of ordinary skill in the art to provide the contact grill pre-stored with respect to cooking programs for the purpose of providing a device for processing the data in real time to achieve precisely controlled cooking in a completely automatic manner (par. 0140-0143).
With respect to claim 6, though silent teaching the cooking time being a function of surface area of the food, Pujol does teach applicants claimed obtaining temperature measurements of the heating plate and thus since the degree of temperature change is function of the size of the product, it would have been obvious to correlate the temperature measurements as taught by Pujol with surface area of the product being .

Claims 1, 7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pujol et al. (20090324785) in view Nevarez (20060254430).
Pujol teaches a method for implementing an apparatus for cooking a food item, such as a meat grill (par. 0151; veal), comprising at least one heating plate (par. 0096), for cooking the food by contact, a storage in memory of different internal cooking temperatures of the food to deliver the food with an internal cooking of the food to a greater or lesser degree as then desired by a user with an internal cooking as desired (par. 0045), the following steps are carried out: said placing in contact of this food with the heating plate or plates (par. 0044), a calculation by the apparatus of the cooking time of the food as a function of at least one of the selected internal temperatures desired by the user (par. 0139; preference of user), and said indication to the user of the information indicating to him or her that the cooking has been achieved (par. 0140).  Pujol et al. teach contact grill pre-stored with respect to cooking programs and thus one of ordinary skill in the art would have been motivated to look to the art of devices for processing cooking data in real time to achieve precisely controlled cooking in a completely automatic manner with respect to a cooking surface.
Nevarez teaches a contact grill.  More specifically, cooking time for the food is calculated by calculating a first cooking time (par. 0094), as a function of the lowest temperature out of those stored in memory (par. 0094; “comparison will only consider the minimum" of the food product), at the end of said first calculated cooking time, indication to the user (par. 0089; raising taken to be indication), by the apparatus, that the corresponding cooking has been achieved, then if the user does not remove the food, the application by the apparatus of a second calculated cooking time for the food (par. 0090), at the end of this second calculated cooking time (par. 0094), once again an indication to the user, by the apparatus, that the corresponding cooking has been achieved (par. 0090; procedure repeated).
With respect to the conditional term “if’, in situations where claims encompass manual steps that need not be performed, i.e. “if’, evidence that the prior art discloses such steps need not be present. In the instant case the limitation is taken alternatively with respect to “if’ as an option.

With respect to calculating the cooking time with respect to a minimum cooking temperature as taught by Nevarez (par. 0094), it would have been obvious to teach using the minimum temperature first for the purpose of providing a temperature profiles/energy consumption which achieves the desired and accurate cooking while maintaining the energy consumption at a low thus providing a more cost effective cooking method.
Though silent to the second temperature, it would have been obvious to one of ordinary skill in the art to teach ascending order of said temperatures stored in memory, for the purpose of providing a temperature profiles/energy consumption which achieves the desired and accurate cooking while maintaining the energy consumption at a low thus providing a more cost effective cooking method due to only increasing minimum temperatures when necessary due to product thickness.
Pujol teaches indicating the state of cooking and thus it would have been obvious with respect to claim 1 to teach indicators relative cooking phases for its art recognized purpose of providing the user with cooking progress relative the various stages for cooking the food product.
Nevarez teaches at the end of the step of preheating of the apparatus, the start of the step (B) of cooking of the food is detected by a lowering beyond a predetermined threshold of the measured temperature of the one or more heating plates (par. 0093; where the lowering is with respect to the cold food and the threshold is the preheating temperature, cooking begins once temperature returns). 
Thus with respect to claim 7 and 9, since thermal load and product temperatures prior to placement therein dictates the temperature of the heating plates, it would have been obvious to one of ordinary skill in the art to recognize the plates temperature lowering and providing such as a reference signal to indicate the presence of food as taught by Nevarez and the motivation being achieving the predefined cooking pattern as taught by both with respect to a constant temperature (par. 0094).

With respect to claim 11, though silent teaching the cooking time being a function of surface area of the food, Pujol does teach applicants claimed obtaining temperature measurements of the heating plate though silent to where in relation to the food, since Nevarez teaches the lowering of preheated cooking surface temperature due to cold food relative the preheated cooking plate and since the threshold is the preheating temperature, since cooking begins once the temperature returns to the cooking temperature and since the degree of temperature change and rate of such is function of the size of the product to return the plate to the preheated temperature.  It would have been obvious to correlate the temperature measurements as taught by Pujol with surface area of the product being cooked by recognizing a reference threshold as taught by Nevarez to achieve uniformization and standardization of the cooking of food products regardless of their size or shape or their thickness in a completely automatic manner as taught by Pujol (par. 0142-0144).
With respect to claim 12, though silent to marking of the food, it is noted that Pujol teaches a preheated plate and thus a non-cooked food placed on a heated surface would “mark” the food, where “mark" is taken with respect to the griddle surface.  Though silent to the electrical power being at a maximum, Nevarez teaches at the end of the step of preheating of the apparatus, the start of the step (B) of cooking of the food is detected by a lowering beyond a predetermined threshold of the measured temperature of the one or more heating plates (par. 0093; where the lowering is with respect to the cold 
Thus since thermal load and product temperatures prior to placement therein dictates the temperature of the heating plates, it would have been obvious to one of ordinary skill in the art to teach the electrical power being at a maximum thus reducing the time required to return the cooking surface to its reference temperature and beginning the cooking cycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792